The order in this case from which the present appeal is taken is affirmed for the reasons expressed in the short memorandum filed in the court below, with the single comment that the statement in that memorandum that "a mortgage on cemetery lands is not a lien on the lands in the same sense that a mortgage is a lien on ordinary real estate," must be limited to the facts of this case. We are not to be understood as holding that a mortgagee of lands which are subsequently devoted to cemetery purposes without his knowledge and consent can be deprived of his contractual rights under the general execution laws of the state.
For affirmance — THE CHIEF-JUSTICE, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 13.
For reversal — None. *Page 343